Citation Nr: 1424044	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-38 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic hematuria disability to include as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from July 1967 to December 1967 and on active duty from December 1990 to May 1991. The Veteran also had additional active service in the Marine and Navy Reserves. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's claim based on undiagnosed illness was previously denied by the RO in March 1995. However, based on subsequent changes in the law, including that to expand the period within which disabilities resulting from undiagnosed illnesses suffered by Persian Gulf veterans must become manifest to a compensable degree in order for entitlement to be established, the provisions for finality of prior RO decisions are not applicable to the Veteran's claim based upon undiagnosed illness. See Spencer v. Brown, 17 F.3d 368   (Fed. Cir. 1994) (upon a showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C. § 7104(b)  does not preclude consideration of the claim as an original claim even though based on facts in a previously and finally denied claim). Under the above cited legal authority, the Veteran is entitled to readjudication of his claim for blood in urine due to an undiagnosed illness as an original claim. 

In May 2009, the Board remanded the claim for a hearing. In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record.

In March 2011 the Board remanded the claim for further development.





In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in December 2013 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  


FINDING OF FACT

Hematuria as a disability is not currently shown.


CONCLUSION OF LAW

The criteria for service connection for hematuria disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.




Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters in January 2006 and in May 2009.  The Veteran was notified of the evidence needed to substantiate a claim for service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the notice substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice). 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA has obtained service records and VA and private medical records.  In December 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  As the VHA medical opinion was based on a review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the VHA opinion is adequate to decide the claim.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury that was incurred or a preexisting injury or disease that was aggravated during active service.  38 U.S.C.A. § 1110. 






To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, then service connection may be established presumptively for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness if such illness became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

An "undiagnosed illness" is defined as one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  For purposes of these provisions, manifestations of a medically unexplained chronic multisymptom illness does not include hematuria.  38 C.F.R. § 3.317(b). 






Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 





When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The Veteran was in the Marine Reserve from 1967 to 1972 with the initial period of active duty for training from July 1967 to December 1967 and with annual periods of active duty for training and periods of inactive duty training from 1968 to 1972.  He served in the Navy Reserve from 1972 to 1992 with annual periods of active duty for training and periods of inactive duty training from 1973 to 1990.  

The Veteran served on active duty in the Southwest Asia Theater of Operations (Saudi Arabia) during the Persian Gulf War from December 1990 to May 1991.  

For the period the Veteran was in the Marine Reserve from 1967 to 1972, on an annual reserve examination in July 1972, the Veteran reported a history of hematuria.  On examination the urinalysis did not include testing for microscopic hematuria. 

For the period the Veteran was in the Navy Reserve from to 1972 to 1990, on annual physical examination in October 1973, the Veteran reported a history that included hematuria.  Urinalysis did not include testing for microscopic hematuria.  The examiner commented that while on active duty for training in 1970 the Veteran had an infected bladder with blood in the urine.  

On annual examinations in 1974, 1975, 1977, 1980, 1982, 1984, 1985, 1986, 1987, 1988, and 1989, the Veteran gave a history hematuria.  On annual examination in 1983, the Veteran gave a history of frequent or painful urination, which was associated with a urinary tract infection in "1972."  Urinalyses did not include testing for microscopic hematuria.  



On several examinations, the Veteran reported a history of blood in the urine associated with prostatitis (shown in the report of examination in 1974), urinary infection (reports of examinations in 1980 and 1989), and bladder infection in "1971" or "1972" or on active duty (examinations in 1984, 1985, 1986, 1987, and 1988).

For the period of active duty from December 1990 to May 1991, including his deployment to Saudi Arabia, there is no report of an entrance examination.  On annual examination in March 1991, the urinalysis was described as essential negative for microscopic hematuria.  The laboratory report noted a trace of blood.  

Private medical records show that in May 1992 the Veteran was evaluated for swelling of the arms and legs and generalized rash.  In an associated history, the Veteran reported a history of nocturia.  At that time, urinalysis was 1+ for blood in urine.  These records show impressions of asthma and reaction to amoxicillin. 

VA records show that on screening for the Persian Gulf Registry in February 1993, the section on history included that the Veteran reported he had a urinary infection in "1971."  The Registry contains an assessment of microhematuria.  In May 1993, on referral for evaluation microhematuria, the history included hematuria in "1972," but no current symptoms.  

In June 1993, a report of a urogram noted a double ureter on the right side, an anatomical variant, and a normal left ureter; and an enlarged prostate.  In February 1994, it was reported in  August 1993 an urine cytology test was negative and a work-up for hematuria had been negative.  The report contains a finding or microhematuria by urinalysis.  In May 1994, hematuria was noted and testing for parasites was negative.  

VA records in February 1995 noted a history of hematuria with a negative work-up and no gross hematuria or urinary tract infections.



In statements in December 1993, the Veteran stated that he had hematuria since he returned from Saudi Arabia; in April 1996, the Veteran stated that hematuria had cleared up prior to service in the Gulf, but that he always tested positive after the Gulf.

VA records show that in February 1996 "idiopathic hematuria" was suspected because diagnostic testing had been negative, but urinalyses in 1993, 1994, and 1996 showed hematuria.  In August 1996, private medical records recorded a history of chronic, asymptomatic hematuria. 

On VA examination in January 2002, history included asymptomatic hematuria and an urinalysis showed a small amount of microhematuria.  The diagnoses included "no undiagnosed illness" in relation to Gulf war." 

VA records in December 2003 included a history of hematuria for 10 years with a negative work-up in 1993.  In December 2003 the Veteran denied gross hematuria, and at that time the work-up for hematuria was negative.  VA records from 2004 to 2009 show that the results of urinalyses included findings of: negative, trace, small, and moderate microhematuria.  In May 2006, there was a diagnosis of prostate cancer.

In a statement in November 2005, the Veteran stated that on one occasion while on active duty for training in the Marine Corps he was treated for blood in his urine, which resolved.  He stated that when he returned from Saudi Arabia in 1991, blood was found in his urine and the condition has been ongoing since.  

In statements in December 2006 and in February 2007, the Veteran asserted that he still has blood in his urine after his prostate surgery in July 2006.  In a statement in December 2007, the Veteran asserted that hematuria qualifies as an undiagnosed illness, because VA has been unable to find the cause of it.  




In August 2009 the Veteran testified that in Saudi Arabia a Scud missile exploded over his camp and set off the chemical alarms, the falling mist from the explosion turned his T-shirt purple, and he has had hematuria since. 

On VA examination in April 2011, the Veteran reported a history that cystoscopies did not find the source of his hematuria and that the actual reports were not available.  The Veteran gave a history of trauma to the genitourinary system involving percussive blasts from scud missiles and sonic blasts on three occasions in January 1991.  The report recorded that the Veteran had a history of prostate cancer diagnosed in January 2005, which was treated by a retropubic prostatectomy.  

The symptoms attributed to prostate cancer included urinary urgency, weak or intermittent stream, straining, incontinence, and hematuria.  History also included that the Veteran had recurrent urinary tract infections.  During examination, laboratory findings showed a moderate amount blood in the urine.  The diagnosis was hematuria, which the VA examiner further stated was a symptom, which could be associated with the Veteran's history of prostate cancer or urinary incontinence.  

On VA examination in April 2012, the VA examiner concluded that the hematuria was a symptom that was attributed at least in part to urinary incontinence and treatment of prostate cancer and that hematuria was characterized as a symptom-based diagnosis with onset in the early 1970s in association with one or more urinary tract infections.  The VA examiner expressed the opinion that the Veteran's hematuria could not be attributable to a known clinical diagnosis; noting this was frequently the case with microscopic hematuria as extensive medical evaluations prior to the diagnosis of prostate cancer, including urograms and cystoscopy, did not reveal any specific urologic diagnoses which would indicate an etiology for hematuria.  






In October 2012 on VA examination the VA examiner expressed the opinion that the Veteran had hematuria prior to December 1990, and there was no evidence showing an increase in the hematuria during the period of active duty from December 1990 to May 1991.  The VA examiner stated that hematuria was a symptom, not a disease.  The VA examiner expressed the opinion that the bifid collection system and double ureter on the right was a birth defect that predisposed an individual to intermittent and recurrent urinary tract infections that can be accompanied by hematuria.

In December 2013, the Board obtained a VHA medical expert opinion.  The VHA expert is a physician and Clinical Director at a VA medical center.  After a discussion of the Veteran's history and medical records, the VHA expert stated that from 1972 to 2005 the Veteran did not meet a diagnosis of chronic idiopathic hematuria and did not have a disease process or disability, other than his known diagnosis of congenital double ureter and BPH (benign prostrate hypertrophy), both discovered in 1993.  

The VHA expert stated that the "blood" results should be disregarded because the results are simply screening tests generally associated with many false positives; and it was not acceptable to base a diagnosis of hematuria o "blood" results.  The VHA expert noted that microscopic examination of urine is the standard for a diagnosis of hematuria.  

The VHA expert stated that based on the microscopic reports the Veteran intermittently had a few red blood cells (RBCs)/HPF (high-power field).  RBCs were frequently absent from the Veteran's urine or showed zero to 2 RBCs, which falls below the definition of "hematuria" (meaning a chronic hematuria disability) . 

The VHA expert stated that to meet a diagnosis of "chronic hematuria," the RBCs in the urine would need to be persistent, and in greater quantity than what was shown in the record.  



The VHA expert stated that occasionally, but not persistently, the Veteran had more RBCs/HPF, which could be attributed to the Veteran's known duplicate collecting system (a congenital double ureter first diagnosed in 1993) or his known diagnosis of BPH (first observed in 1993).  The VHA expert stated that the congenital duplicate collecting system is a known cause of blood cells in the urine as is BPH. 

The VHA expert also stated that the Veteran did not have a chronic condition of "trace hematuria" in 1991, at which time there were no RBCs and trace blood.  The VHA expert indicated that this did not qualify as "hematuria" as a chronic disability, and the finding was not abnormal, but would be considered normal urinalysis.  The VHA expert expressed the opinion that the review of the record did not suggest an undiagnosed illness as the cause of the Veteran's occasional blood cells in the urine.

Analysis

While hematuria was diagnosed on VA examinations in 2011 and 2012, the VHA expert explained that the findings of "hematuria" did not constitute a chronic hematuria disability-a disease process or disability-but rather constituted a symptom of blood in the urine.  The VA examiners associated hematuria a congenital double ureter, benign prostate hypertrophy, or prostate cancer.  And symptoms of hematuria were present before December 1990. 

As competent medical evidence shows that symptoms of hematuria have been attributed to known clinical diagnoses and were present before the period of active duty, beginning in December 1990, service connection may not be established presumptively for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, based on the Veteran's service during the Persian Gulf War in the Southwest Asia Theater of operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).




The service treatment records during period of active duty from December 1990 to May 1991 do not show any diagnosis of a chronic hematuria disability.  In March 1991, urinalysis was negative for microscopic hematuria although there was a trace of blood, which were similar to findings before the period of active duty.  Therefore, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not warranted. 

A chronic hematuria disability is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under the regulation creating a presumption of service connection for certain chronic diseases manifesting during service and then again at any later date, 38 C.F.R. § 3.303(b), is available only for chronic diseases enumerated in the only regulation listing named chronic diseases, 38 C.F.R. § 3.309(a)).  

As for service connection based on an initial diagnosis after service, there is no competent evidence of a chronic hematuria disability, only symptoms of blood in the urine (hematuria), and service connection under 38 C.F.R. § 3.303(d) is not warranted. 

To the extent the Veteran asserts that he has a chronic hematuria disability, the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377.  

A simple medical condition is one capable of lay observation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person). 


Whether there is a chronic hematuria disability cannot be competently determined by the Veteran as a lay person based on mere personal observation, as the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; Jandreau, at 1377.

Also a chronic hematuria disability is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, a chronic hematuria disability is more analogous to an internal disease process, rather than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  

For this reason, a chronic hematuria disability is not the type of condition under case law that has been found to be capable of lay observation.

As the claimed disability is not capable of lay observation under Jandreau and by case law, the claimed disability is not a simple medical condition, capable of lay observation.  







And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a chronic hematuria disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements are not competent evidence on the question of the presence or diagnosis of a chronic hematuria disability in service, since service, or currently, and the Veteran's statements are excluded, that is, not to be considered as evidence favorable to the claim. 

While the Veteran as lay person is competent to report a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted evidence of a medical diagnosis of a chronic hematuria disability or evidence of a diagnosis of the claimed disability by a medical professional based on symptoms described by the Veteran. 
 
It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

And there is no evidence of the claimed chronic hematuria disability at the time the Veteran filed his claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The medical opinions of each of the VA examiners and of the VHA expert was essentially that there may have been laboratory findings at times of some small amount of hematuria (blood in the urine) attributable to unrelated conditions, as discussed above, but the Veteran did not have a chronic hematuria disability.  


Furthermore, there is no claim by the Veteran or evidence that the etiology of any of the cited conditions, congenital double ureter, BPH, or prostate cancer, are related to service. 

In the absence of competent evidence of a chronic hematuria disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a chronic hematuria disability to include as an undiagnosed illness is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


